DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 10-13 and 20-22 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by OLSON et al. (US 20220019281 A1) (OLSON)
Regarding claim 1, OLSON discloses a method performed by a media control device for controlling at least one media content presentation in a media stream, the media stream including one or more media content presentations, the media control device being in communication with a camera device and a display device, the method comprising:
	receiving, by the media control device, one or more user-gaze detections captured via the camera device;
	[0051] In process 300A, the position of the user's gaze on display 180 is repeatedly detected in step 305A using eye-tracking device 190. Specifically, processor 110 may repeatedly receive an output of eye-tracking device 190 at regular time intervals (e.g., on the order of milliseconds) and/or whenever eye-tracking device 190 detects a change in the user's gaze. Each time processor 110 receives this output from eye-tracking device 190, processor 110 may determine the position of the user's gaze with respect to display 180 based on the received output.
	ascertaining, by the media control device, one or more viewpoints on the display device corresponding to the one or more user-gaze detections;
	[0052] In step 310, processor 110 correlates the position of the user's gaze, detected in step 305A, to a position within the graphical user interface currently being displayed on display 180. In an embodiment that utilizes thumbnail image 210, in step 310, processor 110 determines whether the user's gaze position within the current graphical user interface is within thumbnail image 210 or macro view 220. If the user's gaze position is within macro view 220 (i.e., “macro view” in step 310), process 300A proceeds to step 315. Otherwise, if the user's gaze position is within thumbnail image 210 (i.e., “thumbnail” in step 310), process 300A proceeds to step 330. In an embodiment in which the graphical user interface comprises more than a thumbnail image 210 and macro view 220, the user's gaze position may be outside both thumbnail image 210 and macro view 220. In this case (i.e., “neither” in step 310), process 300A returns to step 305A.
	ascertaining, by the media control device, at least a first viewpoint of the one or more viewpoints, the first viewpoint corresponding to at least one of: a first largest number of similar viewpoints of the one or more viewpoints, or a most-recent viewpoint of the one or more viewpoints; and
	[0053] In step 315, processor 110 determines whether the current position of the user's gaze, detected in step 305A, has changed from a prior position of the user's gaze. For example, processor 110 may store one or more past positions of the user's gaze in memory (e.g., main memory 115 or secondary memory 120), and compare the current position of the user's gaze to the most recent past position of the user's gaze to determine whether or not the current position is different from the most recent past position. In addition, processor 110 may calculate a distance between the current position and past position and determine whether or not the distance is greater than a threshold value. The threshold value may be a non-zero distance value or, in one implementation, may simply be zero. If the threshold value is zero, processor 110 simply needs to determine whether or not the current position is different from the past position. In any case, if the change in position is greater than the threshold value (i.e., “Yes” in step 315), process 300A proceeds to step 320. Otherwise, if the change in position is not greater than the threshold value (i.e., “No” in step 315), process 300A returns to step 305A. In other words, panning will not occur until the user's gaze moves a distance greater than a predetermined threshold value, and will occur whenever the user's gaze moves a distance greater than the predetermined threshold value. In the event that the predetermined threshold value is zero, the panning will occur anytime the user's gaze moves.
	adjusting, by the media control device, at least one parameter of the at least one media content presentation based, at least in part, on the first viewpoint.
	
	[0056] In step 325, processor 110 pans the underlying digital slide image to center the position on the digital slide image, determined in step 320, within macro view 220. In other words, macro view 220 is updated to consist of a region of interest of the digital slide image with the position, determined in step 320, centered within macro view 220. In updating macro image 220, processor 110 may automatically virtually “slide” the digital slide image to re-center the new position within macro view 220. Thus, the user can view the digital slide image being panned as the position on the digital slide image, determined in step 320, is moved into the center of macro view 220. In an embodiment, the velocity of the panning may be a function of the distance between the new position and the old position on the digital slide image that was previously centered within macro view 220 (i.e., the distance needed to be panned). For example, whenever performing the panning in step 325, processor 110 may calculate this panning distance, and pan the digital slide image within macro view 220 at a higher speed for longer distances and a lower speed for shorter distances. Once macro view 220 has been re-centered on the new position, process 300A returns to step 305A.

	Regarding claim 2, OLSON discloses the method of claim 1, wherein the at least one media content presentation includes at least one of: a content window, or a content field.
	[0058] In step 335, processor 110 pans the underlying digital slide image to center the position on the digital slide image, determined in step 330, within macro view 220. In other words, the user may gaze at a position on thumbnail image 210 to select a region of interest, and processor 110 may automatically center macro view 220 on that region of interest, so that the user may view the region of interest at higher magnification. Step 335 may be identical or similar to step 325 described above. Once macro view 220 has been re-centered on the new position, process 300A returns to step 305A. It should be understood that, whenever a new region of interest is selected in this manner, processor 110 updates frame 215 to highlight the new region of interest within thumbnail image 210.

	Regarding claim 3, OLSON discloses the method of claim 1, wherein the at least one parameter comprises at least one of:
	a content of the at least one media content presentation, a generation of the at least one media content presentation, a location of the at least one media content presentation, or a size of the at least one media content presentation.
	[0058] In step 335, processor 110 pans the underlying digital slide image to center the position on the digital slide image, determined in step 330, within macro view 220. In other words, the user may gaze at a position on thumbnail image 210 to select a region of interest, and processor 110 may automatically center macro view 220 on that region of interest, so that the user may view the region of interest at higher magnification. Step 335 may be identical or similar to step 325 described above. Once macro view 220 has been re-centered on the new position, process 300A returns to step 305A. It should be understood that, whenever a new region of interest is selected in this manner, processor 110 updates frame 215 to highlight the new region of interest within thumbnail image 210.

	Regarding claim 4, OLSON discloses the method of claim 2, wherein the content window is at least one of: a main window, a sub-window, or a picture-in-picture (PIP), and the content field is at least one of: an alert field, a subtitle field, or a closed-captioning field.
	[0047] The processes will be described with reference to the example display 180 in FIG. 2. FIG. 2 illustrates an example display 180 with a thumbnail image 215 of the digital slide image and a macro view 220 of the digital slide image, according to an embodiment. Thumbnail image 215, which is a small, low-resolution version of the entire digital slide image, comprises a frame 215 which highlights the region of interest currently being viewed, at a higher magnification, in macro view 220. In the illustrated embodiment, thumbnail image 215 is overlaid on macro view 220. However, in an alternative embodiment thumbnail image 215 may positioned on a side of macro view 220 or may be omitted entirely.
	
	Regarding claim 10, OLSON discloses the method of claim 1, wherein the media control device is at least one of: a set-top box, a home gateway, a cloud-based computing device, an Internet Gateway, a router, a smart media device, a mobile device, a media gateway, a television, or a personal computing device.
	[0047] The processes will be described with reference to the example display 180 in FIG. 2. FIG. 2 illustrates an example display 180 with a thumbnail image 215 of the digital slide image and a macro view 220 of the digital slide image, according to an embodiment. Thumbnail image 215, which is a small, low-resolution version of the entire digital slide image, comprises a frame 215 which highlights the region of interest currently being viewed, at a higher magnification, in macro view 220. In the illustrated embodiment, thumbnail image 215 is overlaid on macro view 220. However, in an alternative embodiment thumbnail image 215 may positioned on a side of macro view 220 or may be omitted entirely.

	Regarding claim 11, OLSON discloses a media control device configured to control at least one media content presentation in a media stream, the media stream including one or more media content presentations, the media control device being in communication with a camera device and a display device, the media control device comprising:
	a memory; and a processor, the processor configured at least to: 
	receive one or more user-gaze detections captured via the camera device; 
	[0051] In process 300A, the position of the user's gaze on display 180 is repeatedly detected in step 305A using eye-tracking device 190. Specifically, processor 110 may repeatedly receive an output of eye-tracking device 190 at regular time intervals (e.g., on the order of milliseconds) and/or whenever eye-tracking device 190 detects a change in the user's gaze. Each time processor 110 receives this output from eye-tracking device 190, processor 110 may determine the position of the user's gaze with respect to display 180 based on the received output.
	ascertain one or more viewpoints on the display device corresponding to the one or more user-gaze detections; 
	[0052] In step 310, processor 110 correlates the position of the user's gaze, detected in step 305A, to a position within the graphical user interface currently being displayed on display 180. In an embodiment that utilizes thumbnail image 210, in step 310, processor 110 determines whether the user's gaze position within the current graphical user interface is within thumbnail image 210 or macro view 220. If the user's gaze position is within macro view 220 (i.e., “macro view” in step 310), process 300A proceeds to step 315. Otherwise, if the user's gaze position is within thumbnail image 210 (i.e., “thumbnail” in step 310), process 300A proceeds to step 330. In an embodiment in which the graphical user interface comprises more than a thumbnail image 210 and macro view 220, the user's gaze position may be outside both thumbnail image 210 and macro view 220. In this case (i.e., “neither” in step 310), process 300A returns to step 305A.
	ascertain at least a first viewpoint of the one or more viewpoints, the first viewpoint corresponding to at least one of: 
	a first largest number of similar viewpoints of Page:
	 the one or more viewpoints, or a most-recent viewpoint of the one or more viewpoints; and
	[0053] In step 315, processor 110 determines whether the current position of the user's gaze, detected in step 305A, has changed from a prior position of the user's gaze. For example, processor 110 may store one or more past positions of the user's gaze in memory (e.g., main memory 115 or secondary memory 120), and compare the current position of the user's gaze to the most recent past position of the user's gaze to determine whether or not the current position is different from the most recent past position. In addition, processor 110 may calculate a distance between the current position and past position and determine whether or not the distance is greater than a threshold value. The threshold value may be a non-zero distance value or, in one implementation, may simply be zero. If the threshold value is zero, processor 110 simply needs to determine whether or not the current position is different from the past position. In any case, if the change in position is greater than the threshold value (i.e., “Yes” in step 315), process 300A proceeds to step 320. Otherwise, if the change in position is not greater than the threshold value (i.e., “No” in step 315), process 300A returns to step 305A. In other words, panning will not occur until the user's gaze moves a distance greater than a predetermined threshold value, and will occur whenever the user's gaze moves a distance greater than the predetermined threshold value. In the event that the predetermined threshold value is zero, the panning will occur anytime the user's gaze moves.
	adjust at least one parameter of the at least one media content presentation based, at least in part, on the first viewpoint.
	[0056] In step 325, processor 110 pans the underlying digital slide image to center the position on the digital slide image, determined in step 320, within macro view 220. In other words, macro view 220 is updated to consist of a region of interest of the digital slide image with the position, determined in step 320, centered within macro view 220. In updating macro image 220, processor 110 may automatically virtually “slide” the digital slide image to re-center the new position within macro view 220. Thus, the user can view the digital slide image being panned as the position on the digital slide image, determined in step 320, is moved into the center of macro view 220. In an embodiment, the velocity of the panning may be a function of the distance between the new position and the old position on the digital slide image that was previously centered within macro view 220 (i.e., the distance needed to be panned). For example, whenever performing the panning in step 325, processor 110 may calculate this panning distance, and pan the digital slide image within macro view 220 at a higher speed for longer distances and a lower speed for shorter distances. Once macro view 220 has been re-centered on the new position, process 300A returns to step 305A.

	Regarding claim 12, OLSON discloses the media control device of claim 11, wherein the processor is further configured such that the at least one media content presentation includes at least one of: a content window, or a content field.
	[0047] The processes will be described with reference to the example display 180 in FIG. 2. FIG. 2 illustrates an example display 180 with a thumbnail image 215 of the digital slide image and a macro view 220 of the digital slide image, according to an embodiment. Thumbnail image 215, which is a small, low-resolution version of the entire digital slide image, comprises a frame 215 which highlights the region of interest currently being viewed, at a higher magnification, in macro view 220. In the illustrated embodiment, thumbnail image 215 is overlaid on macro view 220. However, in an alternative embodiment thumbnail image 215 may positioned on a side of macro view 220 or may be omitted entirely.

	Regarding claim 13  OLSON discloses the media control device of claim 11, wherein the processor is further configured such that the at least one parameter comprises at least one of: a content of the at least one media content presentation, a generation of the at least one media content presentation, a location of the at least one media content presentation, or a size of the at least one media content presentation.
	[0058] In step 335, processor 110 pans the underlying digital slide image to center the position on the digital slide image, determined in step 330, within macro view 220. In other words, the user may gaze at a position on thumbnail image 210 to select a region of interest, and processor 110 may automatically center macro view 220 on that region of interest, so that the user may view the region of interest at higher magnification. Step 335 may be identical or similar to step 325 described above. Once macro view 220 has been re-centered on the new position, process 300A returns to step 305A. It should be understood that, whenever a new region of interest is selected in this manner, processor 110 updates frame 215 to highlight the new region of interest within thumbnail image 210.

	Regarding claim 20, OLSON discloses the media control device of claim 11, wherein the media control device is at least one of: a set-top box, a home gateway, a cloud-based computing device, an Internet Gateway, a router, a smart media device, a mobile device, a media gateway, a television, or a personal computing device. 
	[0047] The processes will be described with reference to the example display 180 in FIG. 2. FIG. 2 illustrates an example display 180 with a thumbnail image 215 of the digital slide image and a macro view 220 of the digital slide image, according to an embodiment. Thumbnail image 215, which is a small, low-resolution version of the entire digital slide image, comprises a frame 215 which highlights the region of interest currently being viewed, at a higher magnification, in macro view 220. In the illustrated embodiment, thumbnail image 215 is overlaid on macro view 220. However, in an alternative embodiment thumbnail image 215 may positioned on a side of macro view 220 or may be omitted entirely.

	Regarding claim 21, OLSON discloses a non-transitory computer readable medium having instructions stored thereon, the instructions causing at least one processor of a media control device to perform one or more operations, the media control device being in communication with a camera device and a display device, the one or more operations comprising at least:
	receiving one or more user-gaze detections captured via the camera device;
	[0051] In process 300A, the position of the user's gaze on display 180 is repeatedly detected in step 305A using eye-tracking device 190. Specifically, processor 110 may repeatedly receive an output of eye-tracking device 190 at regular time intervals (e.g., on the order of milliseconds) and/or whenever eye-tracking device 190 detects a change in the user's gaze. Each time processor 110 receives this output from eye-tracking device 190, processor 110 may determine the position of the user's gaze with respect to display 180 based on the received output.
	ascertaining one or more viewpoints on the display device corresponding to the one or more user-gaze detections;
	[0052] In step 310, processor 110 correlates the position of the user's gaze, detected in step 305A, to a position within the graphical user interface currently being displayed on display 180. In an embodiment that utilizes thumbnail image 210, in step 310, processor 110 determines whether the user's gaze position within the current graphical user interface is within thumbnail image 210 or macro view 220. If the user's gaze position is within macro view 220 (i.e., “macro view” in step 310), process 300A proceeds to step 315. Otherwise, if the user's gaze position is within thumbnail image 210 (i.e., “thumbnail” in step 310), process 300A proceeds to step 330. In an embodiment in which the graphical user interface comprises more than a thumbnail image 210 and macro view 220, the user's gaze position may be outside both thumbnail image 210 and macro view 220. In this case (i.e., “neither” in step 310), process 300A returns to step 305A.
	ascertaining at least a first viewpoint of the one or more viewpoints, the first viewpoint corresponding to at least one of: a first largest number of similar viewpoints of the one or more viewpoints, or a most-recent viewpoint of the one or more viewpoints; and
	[0053] In step 315, processor 110 determines whether the current position of the user's gaze, detected in step 305A, has changed from a prior position of the user's gaze. For example, processor 110 may store one or more past positions of the user's gaze in memory (e.g., main memory 115 or secondary memory 120), and compare the current position of the user's gaze to the most recent past position of the user's gaze to determine whether or not the current position is different from the most recent past position. In addition, processor 110 may calculate a distance between the current position and past position and determine whether or not the distance is greater than a threshold value. The threshold value may be a non-zero distance value or, in one implementation, may simply be zero. If the threshold value is zero, processor 110 simply needs to determine whether or not the current position is different from the past position. In any case, if the change in position is greater than the threshold value (i.e., “Yes” in step 315), process 300A proceeds to step 320. Otherwise, if the change in position is not greater than the threshold value (i.e., “No” in step 315), process 300A returns to step 305A. In other words, panning will not occur until the user's gaze moves a distance greater than a predetermined threshold value, and will occur whenever the user's gaze moves a distance greater than the predetermined threshold value. In the event that the predetermined threshold value is zero, the panning will occur anytime the user's gaze moves.
	adjusting at least one parameter of at least one media content presentation of one or more media content presentations in a media stream based, at least in part, on the first viewpoint.
	[0056] In step 325, processor 110 pans the underlying digital slide image to center the position on the digital slide image, determined in step 320, within macro view 220. In other words, macro view 220 is updated to consist of a region of interest of the digital slide image with the position, determined in step 320, centered within macro view 220. In updating macro image 220, processor 110 may automatically virtually “slide” the digital slide image to re-center the new position within macro view 220. Thus, the user can view the digital slide image being panned as the position on the digital slide image, determined in step 320, is moved into the center of macro view 220. In an embodiment, the velocity of the panning may be a function of the distance between the new position and the old position on the digital slide image that was previously centered within macro view 220 (i.e., the distance needed to be panned). For example, whenever performing the panning in step 325, processor 110 may calculate this panning distance, and pan the digital slide image within macro view 220 at a higher speed for longer distances and a lower speed for shorter distances. Once macro view 220 has been re-centered on the new position, process 300A returns to step 305A.

	Regarding claim 22, OLSON discloses the non-transitory computer readable medium of claim 21, wherein the one or more instructions provide that the at least one media content presentation includes at least one of: a content window, or a content field.
	[0047] The processes will be described with reference to the example display 180 in FIG. 2. FIG. 2 illustrates an example display 180 with a thumbnail image 215 of the digital slide image and a macro view 220 of the digital slide image, according to an embodiment. Thumbnail image 215, which is a small, low-resolution version of the entire digital slide image, comprises a frame 215 which highlights the region of interest currently being viewed, at a higher magnification, in macro view 220. In the illustrated embodiment, thumbnail image 215 is overlaid on macro view 220. However, in an alternative embodiment thumbnail image 215 may positioned on a side of macro view 220 or may be omitted entirely.


Allowable Subject Matter
Claims 30-39 are allowed.
	Claims 5-9, 14-19, 23-29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMIRA MONSHI whose telephone number is (571)272-0995. The examiner can normally be reached 8 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Miller can be reached on 5712727353. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMIRA MONSHI/Primary Examiner, Art Unit 2422